ON PETITION FOR REHEARING
A petition for a rehearing has been filed in this case. We stated in the original opinion that "whatever may be the meaning of the word `publish' or `publishing' used in Section 7088 W.C.S. 1920, the section also makes persons liable to prosecution for criminal libel who `communicated' it." It is now argued that the amended information in the case does not charge the defendants with "communciating" the libel in question. We did not, perhaps, go far enough in our original opinion in stating our position, and the way *Page 388 
we stated it may be somewhat misleading. We did not mean to intimate that "publishing" a libel does not, in the proper case at least, also include "communicating" it. It is clear that the legislature did not intend to confine the crime to merely printing a libel; it also meant to hold persons liable who in any manner communicated it either by publishing it — using the term "publishing" in the broad sense of making it known — or in any other manner. We think that a publisher of a newspaper who causes the paper, after printing, to be circulated in the ordinary manner "publishes" it, which includes "communication" thereof. We further think that the amended information clearly charges the defendant with communicating a libel, though not in so many words, for it charges that the defendants "did unlawfully and maliciously publish and aid in publishing (the libel) by causing the paper containing the same to be circulated generally in the county of Converse in the State of Wyoming." This language clearly implies that the defendant "communicated" the libel.
The other points argued go over the same ground as on the original hearing. We see no reason to change our opinion thereon, and the petition for rehearing must accordingly be denied.
Rehearing Denied.
KIMBALL, J., concurs. *Page 389